Citation Nr: 1409223	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from March 2001 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

In January and February 2013, the Board received additional evidence pertinent to the right hip claim without submitting a waiver of Agency of Original Jurisdiction (AOJ) consideration with regard to this evidence.  However, insofar as the Board is granting entitlement to service connection for right hip disability, representing a complete grant of the benefit sought on appeal, such waiver is not required.  38 C.F.R. § 20.1304(c) (2013).

The Veteran's service connection claims for back and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran right hip labral tear with cam-type impingement had its onset during an in-service wakeboarding accident.


CONCLUSION OF LAW

The criteria for the establishment of service connection for right hip labral tear with cam-type impingement have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for right hip disability.  This award represents a complete grant of the benefit sought with respect to the right hip claim on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

Service Connection Claim for Right Hip Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A.  § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In regard to element (1), a current disability, private medical evidence confirms a current diagnosis of right hip labral tear with small cam-type impingement.

In regard to element (2), in-service incurrence, the Veteran, who was a Navy diver, sought medical treatment in August 2008 after a wakeboarding accident.  He reported that he was doing a back flip and lost his balance upon landing and fell forward.  His immediate complaints did not involve his right hip; however in December 2008, he reported residual right hip pain and clicking from the wakeboarding accident.  

The evidence relating to element (3), a causal relationship, consists both the August 2008 STR documenting the wakeboarding accident and the December 2008 arthrogram findings suspicious for a right labral tear based on a clinical history of the wake boarding accident with clicking right hip.

The criteria for the establishment of service connection for right hip labral tear with cam-type impingement are met.


ORDER

Service connection for right hip labral tear with cam-type impingement is granted.


REMAND

The Veteran underwent a VA-sponsored orthopedic examination in February 2009, one month prior to his service discharge, but pathology in the Veteran's back or ankle was not found.  However, the Veteran continues to report back and ankle complaints and essentially asserts that he has had continuous symptoms since service.  In addition, his STRs document multiple complaints of back and ankle problems.  The Veteran has not had a VA examination since he has been separated from service.  Remand is necessary to afford the Veteran an additional VA examination to determine the etiology of any currently diagnosed back and ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of any currently diagnosed back and bilateral ankle disability.   Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

After having reviewed the entire record, the examiner must respond to the following:

a).  Diagnose any and all disabilities of the back and ankles currently shown.

b).   For any currently diagnosed back and ankle disability, determine whether it began during the Veteran's active service or is otherwise related to any incident in service.    

In particular, the Board draws the physician's attention to the following:

*An August 2002 STR showing an assessment of right lower back strain, resolving.

*A May 2004 STR showing an assessment of status post severe lumbar strain; No PRT this cycle.

*A July 2005 STR showing an assessment of right inversion ankle sprain.

*A January 2006 Clearance for Non-Aircrew/Non-Military Personnel to Fly in USN/USMC Aircraft on which the Veteran reported having had low back and right ankle pain.

*Report of Medical History dated in March 2006 showing Veteran's complaints of recurrent back pain or any back problem, and foot trouble; and examiner's notation of intermittent low back and right ankle pain.
 
*An August 2006 STR showing an assessment of thoracic back strain.

*A November 2007 STR showing an assessment of a backache.

* An Adult Preventive and Chronic Care Flowsheet updated in April 2008 listing CHRONIC ILLNESSES as right ankle intermittent pain - history of two sprains, and thoracolumbar back pain.

*A June 2008 STR showing a complaint of right ankle numbness for 12 days.

*An August 2008 STR showing diagnosis of a LEFT ankle strain; x-rays were normal.

* Report of Medical History dated in October 2008 showing the Veteran's complaint of recurrent back pain

*October 2008 examination report noting that the Veteran had chronic low back pain, and neck pain for 10 days.

*The Veteran's competent report as to experiencing low back and ankle pain in service and having continuing symptoms ever since.

The physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

2.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this appeal to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


